Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicants’ amendments to claims 1, 2, and 12 in the reply filed on 1/31/2022 are acknowledged.
Claims 1-4 and 6-21 are pending and examined on the merits in the present office action. 
The rejections and objections not recited in this action are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, and 6-20 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ellis et al (EMBO 1987) in view of Kawalleck et al (Plant Molecular Biology. 1993).
The instant claims are broadly drawn to a construct comprising an enhancer (SEQ ID NO: 1, 98% thereto over the whole range of the sequences, or a 250bp fragment thereof) operably linked to a heterologous constitutive promoter and a sequence to be expressed; methods of using said enhancer to increase constitutive expression of a heterologous promoter; methods of making a transgenic plant by introducing said enhancer into said plant.
Ellis et al teach operably linking a 176bp fragment (comprising the ocs element) to the heterologous constitutive maize adh1 promoter and heterologous CAT coding sequence. This fragment was sufficient for enhancing expression driven by the promoter. Ellis et al further teach that the 16bp palindrome ACGTAAGCGCTTACGT (ocs element) “is essential and sufficient for enhancing activity” (abstract). Figure 1 further provides a depiction of the chimeric gene constructs comprising the ocs enhancer element, heterologous constitutive promoter, and heterologous coding region. Ellis et al further teach that the enhancer element functions independent of orientation and success has been exhibited in transgenic tobacco and maize (monocots and dicots). Addition of the element to the 5’ end of the adh promoter “resulted in substantial CAT enzyme activity”. CAT activity was 200-fold higher than without the element and 5-fold higher than the 35S control plasmid (pg. 3203, “Results”). 
Ellis et al further teach that the element must be linked to a functional promoter as it cannot drive expression on its own (pg. 3203, right col 2nd para.).
rd para.). Ellis et al further suggests that the lower enhancer activity is due to the distance from the promoter. 
Ellis et al further teach that the ocs enhancer can function at varying degrees of distance from the promoter; however, the effects diminished with increasing distance (pg. 3203, right col.). Ellis et al teach operably linking the enhancer 15bp upstream of the TATA box of a minimal 35S promoter, which was located immediately upstream of the coding sequence. The enhancer “caused a large increase in promoter activity which was equivalent to the activity of the original 35S promoter construct” (pg. 3203, right col. 2nd para). In construct 9, the ocs enhancer is approximately 1kb from the transcription start site (TSS); for construct 5, the ocs element is located 1.3kb from the TSS (Figure 1; also see pg. 3203, right col. 3rd para.). 
Ellis et al teaches making deletions to the 176bp fragment to determine the region(s) responsible for the enhancer activity. Figure 3 provides a depiction of the fragment and shows that deletion of the ocs element aborts activity, whereas deletions made 5’ or 3’ surrounding the element maintained enhancer function. The results of the 5’ and 3’ deletions showed that the 16 bp palindrome from -193 to -178 is required for enhancer activity (pg. 3205). 
Ellis et al further teach operably linking the 16bp palindrome to the heterologous Adh1 promoter and CAT coding sequence (Figure 5). This 16bp element was sufficient for increasing expression in maize (pg. 3206). 
st half or 2nd half (8bp) fragments had activity. Additionally, mutating the sequence to: (bolded and underlined): AGCTAAGCACATACGT  - which destroys the symmetry – showed no enhancement was exhibited by this sequence (pg. 3206). 
Ellis teaches that the experiments were performed in maize and tobacco with similar results (pg. 3206). 
Therefore, upon reading Ellis et al one would have been in possession of the 16bp palindrome ocs element and known that it functions as an enhancer to constitutive promoters in both monocots and dicots. 
Ellis et al do not teach instant SEQ ID NO: 1, a sequence sharing at least 98% identity thereto, or a fragment of 250 consecutive bases of SEQ ID NO: 1. 
However, a promoter comprising SEQ ID NO: 1 and the presence of the palindrome ocs enhancer in the promoter were known. 	For example, Kawalleck et al teach the isolating of the Petroselium crispum ubi4-2 promoter. This promoter comprises instant SEQ ID NO: 1 (see alignment below –provided against GenBank Accession No X64345). It is noted that the sequences comprises a 1 bp deletion as compared to instant SEQ ID NO: 1. However, this difference appears to be a sequencing error given that both are isolated from the same species and same gene (see instant Table 1), there is no evidence of modification/mutation by the inventor, and the otherwise high degree of identity in otherwise highly variable sequences. Therefore, absent to the contrary or evidence of criticality, this difference is a sequence error. 
ocs-like palindrome enhancer sequence ACGTAACCGCAAACGT and further compares it to the elements of Ellis et al above (Figure 5).  Kawalleck et al further teach that the palindromes comprising two ACGT elements separated by 8bp are well known in the art and further suggest that this specific element contributes to the overall function of the Pcubi4-2 promoter (pg. 682, last para.). 
It would have been obvious to one of ordinary skill in the art to substitute one fragment comprising an ocs enhancer element for another as the fragments would be expected to function as an enhancer since the palindrome has been shown to be sufficient to increase constitutive expression in both monocots and dicots. It would have been obvious to utilize the Pcubi4-2 promoter region comprising the ocs element as an enhancer because the prior art identifies this region as comprising an ocs-like element (Kawalleck), the role of the palindrome in enhancing expression (Ellis), and further suggests that this sequence specifically contributes to function (Kawalleck). Therefore, one would have been motivated to try fragments of the known Pcubi4-2 promoter comprising this region as enhancers and would have expected the fragment to function as an enhancer since it comprises the palindrome known to provide this function. It is noted that the term “comprising” in instant claim 1 allows for the inclusion of additional elements that are not specifically recited in the claim, which in this case includes larger fragments of the native promoter or additional nucleotides on the 5’ end of SEQ ID NO: 1. Additionally, one would have expected these fragments to enhance expression in both monocots and dicots as this is established by the prior art. As shown by Kawalleck et al, it would have required no more than ordinary skill and routine experimentation to ocs element and operably link to a heterologous constitutive promoter and coding sequence.  
RESULT 10
X64345
LOCUS       X64345                  2843 bp    DNA     linear   PLN 18-APR-2005
DEFINITION  P.crispum gene Pcubi4-2 for polyubiquitin.
ACCESSION   X64345
VERSION     X64345.1
KEYWORDS    polyubiquitin; ubiquitin.
SOURCE      Petroselinum crispum (parsley)
  ORGANISM  Petroselinum crispum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; campanulids; Apiales; Apiaceae; Apioideae;
            apioid superclade; Apieae; Petroselinum.
REFERENCE   1  (bases 1 to 2843)
  AUTHORS   Kawalleck,P., Somssich,I.E., Feldbrugge,M., Hahlbrock,K. and
            Weisshaar,B.
  TITLE     Polyubiquitin gene expression and structural properties of the
            ubi4-2 gene in Petroselinum crispum
  JOURNAL   Plant Mol. Biol. 21 (4), 673-684 (1993)
   PUBMED   8383552
REFERENCE   2  (bases 1 to 2843)
  AUTHORS   Weisshaar,B.
  TITLE     Direct Submission
  JOURNAL   Submitted (31-JAN-1992) B. Weisshaar, MPI F Zuechtungsforschung
            Koeln, Abteilung Biochemie, Carl-von-Linne Weg 10, 5000 Koeln 30,
            FRG
FEATURES             Location/Qualifiers
     source          1..2843
                     /organism="Petroselinum crispum"
                     /mol_type="genomic DNA"
                     /db_xref="taxon:4043"
                     /clone="lgub2"
                     /cell_type="cell suspension culture Pc /5"
                     /clone_lib="Pc1GEM12-Pc/5"
     misc_feature    213..232
                     /note="OCS-like sequence"
     regulatory      293..298
                     /regulatory_class="TATA_box"
     mRNA            327..>2843
     intron          396..982
     misc_feature    534..547
                     /note="HSE-like sequence"
     misc_feature    564..571
                     /note="boxII/G-box-like sequence"
     regulatory      627..631
                     /regulatory_class="CAAT_signal"
     gene            983..2359
                     /gene="Pcubi4-2"
     CDS             983..2359
                     /gene="Pcubi4-2"
                     /codon_start=1
                     /product="polyubiquitin"
                     /protein_id="CAA45622.1"
                     /db_xref="GOA:P0CH05"
                     /db_xref="InterPro:IPR000626"
                     /db_xref="InterPro:IPR019954"
                     /db_xref="InterPro:IPR019955"
                     /db_xref="InterPro:IPR019956"

                     /translation="MQIFVKTLTGKTITLEVESSDTIDNVKAKIQDKEGIPPDQQRLI
                     FAGKQLEDGRTLADYNIQKESTLHLVLRLRGGMQIFVKTLTGKTITLEVESSDTIDNV
                     KAKIQDKEGIPPDQQRLIFAGKQLEDGRTLADYNIQKESTLHLVLRLRGGMQIFVKTL
                     TGKTITLEVESSDTIDNVKAKIQDKEGIPPDQQRLIFAGKQLEDGRTLADYNIQKEST
                     LHLVLRLRGGMQIFVKTLTGKTITLEVESSDTIDNVKAKIQDKEGIPPDQQRLIFAGK
                     QLEDGRTLADYNIQKESTLHLVLRLRGGMQIFVKTLTGKTITLEVESSDTIDNVKAKI
                     QDKEGIPPDQQRLIFAGKQLEDGRTLADYNIQKESTLHLVLRLRGGMQIFVKTLTGKT
                     ITLEVESSDTIDNVKAKIQDKEGIPPDQQRLIFAGKQLEDGRTLADYNIQKESTLHLV
                     LRLRGGDF"
     regulatory      2470..2475
                     /regulatory_class="polyA_signal_sequence"

  Query Match             98.1%;  Score 611;  DB 788;  Length 2843;
  Best Local Similarity   99.8%;  
  Matches  622;  Conservative    0;  Mismatches    0;  Indels    1;  Gaps    1;

Qy          1 TTAAGAAATCCTCTCTTCTCCTCTTCATTTTCAAGGTAAATCTCTCTCTCTCTCTCTCTC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 TTAAGAAATCCTCTCTTCTCCTCTTCATTTTCAAGGTAAATCTCTCTCTCTCTCTCTCTC 420

Qy         61 TCTGTTATTCCTTGTTTTAATTAGGTATGTATTATTGCTAGTTTGTTAATCTGCTTATCT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 TCTGTTATTCCTTGTTTTAATTAGGTATGTATTATTGCTAGTTTGTTAATCTGCTTATCT 480

Qy        121 TATGTATGCCTTATGTGAATATCTTTATCTTGTTCATCTCATCCGTTTAGAAGCTATAAA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 TATGTATGCCTTATGTGAATATCTTTATCTTGTTCATCTCATCCGTTTAGAAGCTATAAA 540

Qy        181 TTTGTTGATTTGACTGTGTATCTACACGTGGTTATGTTTATATCTAATCAGATATGAATT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 TTTGTTGATTTGACTGTGTATCTACACGTGGTTATGTTTATATCTAATCAGATATGAATT 600

Qy        241 TCTTCATATTGTTGCGTTTGTGTGTACCAATCCGAAATCGTTGATTTTTTTCATTTAATC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 TCTTCATATTGTTGCGTTTGTGTGTACCAATCCGAAATCGTTGATTTTTTTCATTTAATC 660

Qy        301 GTGTAGCTAATTGTACGTATACATATGGATCTACGTATCAATTGTTCATCTGTTTGTGTT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 GTGTAGCTAATTGTACGTATACATATGGATCTACGTATCAATTGTTCATCTGTTTGTGTT 720

Qy        361 TGTATGTATACAGATCTGAAAACATCACTTCTCTCATCTGATTGTGTTGTTACATACATA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 TGTATGTATACAGATCTGAAAACATCACTTCTCTCATCTGATTGTGTTGTTACATACATA 780

Qy        421 GATATAGATCTGTTATATCATTTTTTTTATTAATTGTGTATATATATATGTGCATAGATC 480
              |||||||||||||||||||| |||||||||||||||||||||||||||||||||||||||
Db        781 GATATAGATCTGTTATATCA-TTTTTTTATTAATTGTGTATATATATATGTGCATAGATC 839

Qy        481 TGGATTACATGATTGTGATTATTTACATGATTTTGTTATTTACGTATGTATATATGTAGA 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        840 TGGATTACATGATTGTGATTATTTACATGATTTTGTTATTTACGTATGTATATATGTAGA 899

Qy        541 TCTGGACTTTTTGGAGTTGTTGACTTGATTGTATTTGTGTGTGTATATGTGTGTTCTGAT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        900 TCTGGACTTTTTGGAGTTGTTGACTTGATTGTATTTGTGTGTGTATATGTGTGTTCTGAT 959

Qy        601 CTTGATATGTTATGTATGTGCAG 623
              |||||||||||||||||||||||
Db        960 CTTGATATGTTATGTATGTGCAG 982



Applicants traverse in the paper filed1/31/2022.  Applicants’ arguments have been fully considered but were not found persuasive.  
Applicants argue that claim 1 has been amended to recited “ii) a nucleic acid molecule having at least 98% sequence identity to SEQ ID NO:1 over the whole range of the sequence” and that Appendix A shows that the identity is only 80.9% (response, paragraph bridging pages 6 and 7).
The Office contends that as show in the alignment above, the sequence of Kawalleck et al comprises a sequence that has 98.1% sequence identity over the whole range of SEQ ID NO:1.  Further the sequence of Kawalleck et al  as shown above also certainly comprises a fragment that comprise at least 250 contiguous nucleotides sequence of SEQ ID NO:1.

Claims 3, 4, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ellis et al (EMBO 1987) in view of Kawalleck et al (Plant Molecular Biology. 1993) as applied to claims 1 and 2 above, and further in view of Ellis et al (US Patent 5,573,932; issued 12 November 1996).
The teachings of Ellis et al (1987) in view of Kawalleck et al are discussed above. 
Ellis et al (1987) in view of Kawalleck et al teach transient expression of the construct. The references do not teach stable integration of the enhancer into the genome of a plant to enhance expression of an endogenous gene nor stably integrating the enhancer:heterologous promoter construct into the genome of the plant. 
ocs enhancer (same as Ellis et al 1987) operably linked to a heterologous promoter functional in a plant and a gene expressed by the promoter (claim 1). Ellis et al (‘932) teach a method of introducing the ocs enhancer of claim 1 into the genome of the plant, such that the gene is under the control of the promoter and enhancer (claim 10); and a method for enhancing expression of a plant structural gene comprising inserting the ocs enhancer into the genome of the plant such that the structural gene is under the control of a promoter and the enhancer, wherein the enhancer is heterologous to the promoter (claim 17). 
Claims 17 therefore encompasses introducing the enhancer into the genome of the plant by itself such that it enhances expression of an operably linked endogenous gene (promoter-coding sequence) as well as introducing the recombinant DNA molecule comprising the promoter and enhancer as well as the recombinant DNA molecule comprising the promoter, enhancer, and structural gene into the genome of the plant. Similarly, Ellis et al (‘932) teaches that there are several techniques known in the art for stably integrating recombinant DNA into the plant’s genome, such as transformation mediated by Agrobacterium, electroporation, and PEG-mediated transformation (cols. 5-6). Ellis et al (‘932) teaches that the ocs enhancer is capable of increasing or activating nearby, downstream genes in the genome of both monocots and dicots (col. 6, lns. 17-25). 
It would have been obvious to one of ordinary skill in the art to stably integrate the enhancer and/or enhancer::promoter construct of Ellis et al in view of Kawalleck et al into the genome of the plant because Ellis et al (‘932) teach doing so, that it was ocs element functions as an enhancer to heterologous constitutive promoters, one would have reasonably expected the same outcome when the same sequence and/or construct is stably integrated into the plant’s genome. 
Regarding claim 21, by stably integrating the enhancer and/or enhancer::promoter construct into the genome of the plant as taught by Ellis et al (‘932), Ellis et al necessarily provides seeds that comprise the recombinant DNA (as these are produced by the stably transformed plants). Additionally, Ellis et al (‘932) teach that plant tissue as provided in the reference is intended to encompass seeds (col. 14, lns. 8-13). Therefore, in providing methods for making plants that are stably transformed, seeds of said plant would comprise the DNA, and thus, Ellis et al (‘932) teach a method of preparing seeds comprising the introduced DNA (as encompassed by instant claim 21). 
It would have been obvious to one of ordinary skill in the art to produce said seeds in order to grow a crop of plants that have the recombinant DNA stably integrated and thus exhibit increased expression of the operably linked gene. One would have been motivated to do so in order to grow a crop of plant that reliably and predictably has 
Accordingly, the claimed invention is prima facie obvious in view of the teachings, suggestions, and motivations of the prior art. 

RESULT 10
X64345
LOCUS       X64345                  2843 bp    DNA     linear   PLN 18-APR-2005
DEFINITION  P.crispum gene Pcubi4-2 for polyubiquitin.
ACCESSION   X64345
VERSION     X64345.1
KEYWORDS    polyubiquitin; ubiquitin.
SOURCE      Petroselinum crispum (parsley)
  ORGANISM  Petroselinum crispum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; campanulids; Apiales; Apiaceae; Apioideae;
            apioid superclade; Apieae; Petroselinum.
REFERENCE   1  (bases 1 to 2843)
  AUTHORS   Kawalleck,P., Somssich,I.E., Feldbrugge,M., Hahlbrock,K. and
            Weisshaar,B.
  TITLE     Polyubiquitin gene expression and structural properties of the
            ubi4-2 gene in Petroselinum crispum
  JOURNAL   Plant Mol. Biol. 21 (4), 673-684 (1993)
   PUBMED   8383552
REFERENCE   2  (bases 1 to 2843)
  AUTHORS   Weisshaar,B.
  TITLE     Direct Submission
  JOURNAL   Submitted (31-JAN-1992) B. Weisshaar, MPI F Zuechtungsforschung
            Koeln, Abteilung Biochemie, Carl-von-Linne Weg 10, 5000 Koeln 30,
            FRG
FEATURES             Location/Qualifiers
     source          1..2843
                     /organism="Petroselinum crispum"
                     /mol_type="genomic DNA"
                     /db_xref="taxon:4043"
                     /clone="lgub2"
                     /cell_type="cell suspension culture Pc /5"
                     /clone_lib="Pc1GEM12-Pc/5"
     misc_feature    213..232
                     /note="OCS-like sequence"
     regulatory      293..298
                     /regulatory_class="TATA_box"
     mRNA            327..>2843
     intron          396..982
     misc_feature    534..547
                     /note="HSE-like sequence"
     misc_feature    564..571
                     /note="boxII/G-box-like sequence"
     regulatory      627..631
                     /regulatory_class="CAAT_signal"
     gene            983..2359
                     /gene="Pcubi4-2"
     CDS             983..2359
                     /gene="Pcubi4-2"

                     /product="polyubiquitin"
                     /protein_id="CAA45622.1"
                     /db_xref="GOA:P0CH05"
                     /db_xref="InterPro:IPR000626"
                     /db_xref="InterPro:IPR019954"
                     /db_xref="InterPro:IPR019955"
                     /db_xref="InterPro:IPR019956"
                     /db_xref="UniProtKB/Swiss-Prot:P0CH05"
                     /translation="MQIFVKTLTGKTITLEVESSDTIDNVKAKIQDKEGIPPDQQRLI
                     FAGKQLEDGRTLADYNIQKESTLHLVLRLRGGMQIFVKTLTGKTITLEVESSDTIDNV
                     KAKIQDKEGIPPDQQRLIFAGKQLEDGRTLADYNIQKESTLHLVLRLRGGMQIFVKTL
                     TGKTITLEVESSDTIDNVKAKIQDKEGIPPDQQRLIFAGKQLEDGRTLADYNIQKEST
                     LHLVLRLRGGMQIFVKTLTGKTITLEVESSDTIDNVKAKIQDKEGIPPDQQRLIFAGK
                     QLEDGRTLADYNIQKESTLHLVLRLRGGMQIFVKTLTGKTITLEVESSDTIDNVKAKI
                     QDKEGIPPDQQRLIFAGKQLEDGRTLADYNIQKESTLHLVLRLRGGMQIFVKTLTGKT
                     ITLEVESSDTIDNVKAKIQDKEGIPPDQQRLIFAGKQLEDGRTLADYNIQKESTLHLV
                     LRLRGGDF"
     regulatory      2470..2475
                     /regulatory_class="polyA_signal_sequence"

  Query Match             98.1%;  Score 611;  DB 788;  Length 2843;
  Best Local Similarity   99.8%;  
  Matches  622;  Conservative    0;  Mismatches    0;  Indels    1;  Gaps    1;

Qy          1 TTAAGAAATCCTCTCTTCTCCTCTTCATTTTCAAGGTAAATCTCTCTCTCTCTCTCTCTC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 TTAAGAAATCCTCTCTTCTCCTCTTCATTTTCAAGGTAAATCTCTCTCTCTCTCTCTCTC 420

Qy         61 TCTGTTATTCCTTGTTTTAATTAGGTATGTATTATTGCTAGTTTGTTAATCTGCTTATCT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 TCTGTTATTCCTTGTTTTAATTAGGTATGTATTATTGCTAGTTTGTTAATCTGCTTATCT 480

Qy        121 TATGTATGCCTTATGTGAATATCTTTATCTTGTTCATCTCATCCGTTTAGAAGCTATAAA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 TATGTATGCCTTATGTGAATATCTTTATCTTGTTCATCTCATCCGTTTAGAAGCTATAAA 540

Qy        181 TTTGTTGATTTGACTGTGTATCTACACGTGGTTATGTTTATATCTAATCAGATATGAATT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 TTTGTTGATTTGACTGTGTATCTACACGTGGTTATGTTTATATCTAATCAGATATGAATT 600

Qy        241 TCTTCATATTGTTGCGTTTGTGTGTACCAATCCGAAATCGTTGATTTTTTTCATTTAATC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 TCTTCATATTGTTGCGTTTGTGTGTACCAATCCGAAATCGTTGATTTTTTTCATTTAATC 660

Qy        301 GTGTAGCTAATTGTACGTATACATATGGATCTACGTATCAATTGTTCATCTGTTTGTGTT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 GTGTAGCTAATTGTACGTATACATATGGATCTACGTATCAATTGTTCATCTGTTTGTGTT 720

Qy        361 TGTATGTATACAGATCTGAAAACATCACTTCTCTCATCTGATTGTGTTGTTACATACATA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 TGTATGTATACAGATCTGAAAACATCACTTCTCTCATCTGATTGTGTTGTTACATACATA 780

Qy        421 GATATAGATCTGTTATATCATTTTTTTTATTAATTGTGTATATATATATGTGCATAGATC 480
              |||||||||||||||||||| |||||||||||||||||||||||||||||||||||||||
Db        781 GATATAGATCTGTTATATCA-TTTTTTTATTAATTGTGTATATATATATGTGCATAGATC 839

Qy        481 TGGATTACATGATTGTGATTATTTACATGATTTTGTTATTTACGTATGTATATATGTAGA 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        840 TGGATTACATGATTGTGATTATTTACATGATTTTGTTATTTACGTATGTATATATGTAGA 899

Qy        541 TCTGGACTTTTTGGAGTTGTTGACTTGATTGTATTTGTGTGTGTATATGTGTGTTCTGAT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        601 CTTGATATGTTATGTATGTGCAG 623
              |||||||||||||||||||||||
Db        960 CTTGATATGTTATGTATGTGCAG 982


Applicants traverse in the paper filed1/31/2022.  Applicants’ arguments have been fully considered but were not found persuasive.  
Applicants argue that claim 1 has been amended to recited “ii) a nucleic acid molecule having at least 98% sequence identity to SEQ ID NO:1 over the whole range of the sequence” and that Appendix A shows that the identity is only 80.9% (response, paragraph bridging pages 6 and 7).
The Office contends that as show in the alignment above, the sequence of Kawalleck et al comprises a sequence that has 98.1% sequence identity over the whole range of SEQ ID NO:1.  Further the sequence of Kawalleck et al  as shown above also certainly comprises a fragment that comprise at least 250 contiguous nucleotides sequence of SEQ ID NO:1.

Conclusion

Claims 1-4 and 6-21 are rejected. 

No claim is allowed.


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LI ZHENG/Primary Examiner, Art Unit 1662